Citation Nr: 9931256	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  96-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.

2.  Entitlement to service connection for a digestive 
disorder on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.

3.  Entitlement to service connection for a musculoskeletal 
disorder and/or a connective tissue disorder on a direct 
basis or, in the alternative, as a disability due to 
undiagnosed illness.

4.  Entitlement to service connection for a skin rash on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


REMAND

The veteran served on active duty from January 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims of 
entitlement to service connection for a chronic disability 
manifested by a respiratory disorder, a digestive disorder, a 
musculoskeletal disorder, a connective tissue disorder, and a 
skin rash.  The veteran appealed that decision.

In March 1998, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand these claims.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The prior remand specifically instructed the RO to evaluate 
the veteran's claims for service connection for a respiratory 
disorder, a digestive disorder, a musculoskeletal disorder, a 
connective tissue disorder, and a skin rash under the new 
regulations regarding compensation for undiagnosed illness.  
See 38 C.F.R. § 3.317 (1999).  This was not accomplished.  
The RO considered only direct service connection in the June 
1999 supplemental statement of the case.  The veteran has not 
been given notice of the new regulations and has not had an 
opportunity to submit evidence and argument related to the 
new regulations.  Therefore, the Board finds it is 
appropriate to again remand his claims to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations.  In 
particular, the RO should evaluate the 
claims for service connection for a 
respiratory disorder, a digestive 
disorder, a musculoskeletal disorder, a 
connective tissue disorder, and a skin 
rash under 38 C.F.R. § 3.317.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, which 
includes the criteria regarding service 
connection for undiagnosed illnesses, and 
be given a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


